NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 28 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SOPHIA RACHELLE WILSON,                         No.    17-15018

                Plaintiff-Appellant,            D.C. No. 2:14-cv-02407-JJT

 v.
                                                MEMORANDUM*
STREAM GLOBAL SERVICES - AZ
INCORPORATED; UNKNOWN
PARTIES,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                          Submitted November 26, 2018**

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      Sophia Rachelle Wilson appeals pro se from the district court’s summary

judgment in her action alleging federal and state law claims against her former

employer. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1103 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment on Wilson’s race

discrimination claim under Title VII because Wilson failed to raise a genuine

dispute of material fact as to whether defendant’s legitimate, non-discriminatory

reasons for its actions were pretextual. See Vasquez v. County of Los Angeles, 349

F.3d 634, 640–42 & n.5 (9th Cir. 2004) (setting forth the burden shifting

framework for Title VII employment discrimination claims).

      The district court properly granted summary judgment on Wilson’s hostile

work environment claim under Title VII because Wilson failed to raise a genuine

dispute of material fact as to whether defendant’s conduct created a hostile work

environment. See id. at 642 (setting forth elements of a hostile work environment

claim under Title VII).

      The district court properly granted summary judgment on Wilson’s

retaliation claim under 42 U.S.C. § 1981 because Wilson failed to raise a genuine

dispute of material fact as to whether there was a causal connection between her

protected activity and placing Wilson on job performance success plans. See

Manatt v. Bank of Am., N.A., 339 F.3d 792, 800–01 (9th Cir. 2003) (setting forth

elements of a retaliation claim under § 1981).

                                         2                                   17-15018
      The district court properly granted summary judgment on Wilson’s

intentional infliction of emotional distress claim because Wilson failed to raise a

genuine dispute of material fact as to whether conduct by defendants was extreme

and outrageous, or that defendants intended to cause her emotional distress. See

Bodett v. CoxCom, Inc., 366 F.3d 736, 746 (9th Cir. 2004) (setting forth elements

of a claim of intentional infliction of emotional distress under Arizona law).

      We reject as without merit Wilson’s contentions that the district court

improperly made credibility determinations, did not consider evidence, or failed to

provide Wilson with an opportunity to remedy various issues with her filings or

properly argue her case.

      In summary, the record amply supports the district court’s analysis of

Wilson’s case:

                     Despite the Plaintiff’s lack of citation and
             compliance with local rules, the Court has searched the
             entirety of the record endeavoring to discern the
             existence of a triable issue. Having found none, even
             when viewing the record in the light most favorable to
             the Plaintiff, the Court finds Plaintiff’s claims untenable,
             with no genuine issue of material fact as to any of the
             vital elements of her claims. At bottom, all of Plaintiff’s
             claims fail for one reason: after the Defendant met its
             initial burden of demonstrating the absence of a genuine
             issue of material fact, see Celotex, 477 U.S. 317, Plaintiff
             failed entirely to counter with a showing of evidence


                                          3                                      17-15018
      sufficient to provide a reasonable jury with a basis to rule
      in her favor. See Anderson, 477 U.S. at 249-50, 254.
      Plaintiff’s evidence to substantiate her claims consists
      largely of unauthenticated and inadmissible documents,
      inadmissible hearsay, unsupported and improbable
      inferences, and unsubstantiated testimony and
      attestations.

We agree with the district court.

AFFIRMED.




                                    4                                17-15018